      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 1 of 33




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

JARROD O. DELANEY                               §
    Plaintiff                                   §
                                                §
v.                                              § CIVIL ACTION NO.
                                                §
NATIONAL COLLEGIATE ATHLETIC                    §
ASSOCIATION, BIG 12 CONFERENCE,                 §
INC., INDEPENDENTLY, AND AS                     §
SUCCESSOR IN INTEREST TO THE                    § (Proposed Class Action)
SOUTHWEST CONFERENCE,                           §
       Defendants                               § JURY DEMANDED

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW, Jarrod O. Delaney (“Plaintiff”) and file this Original Complaint against

National Collegiate Athletic Association (“NCAA”), and the Big 12 Conference, Inc. (“Big 12”)

and in support thereof would show as follows:

                                     I. INTRODUCTION

        1.       This action is brought by a former NCAA football player who seeks damages for

the latent traumatic brain injury, caused by repeated traumatic head impacts suffered by him in

the period during which he played NCAA football between the years 1952 and 2010. These

claims are brought for personal injury damages on behalf of Jarrod O. Delaney, a former NCAA

football player for the Texas Christian University (“TCU”), an NCAA and Big 12 member

institution; formerly a member institution of The Southwest Conference (“SWC”). Henceforth

herein any reference to the conduct of the Big 12 shall include the conduct of SWC during all

pertinent periods of time. The allegations herein, except as to the Plaintiff, are based on

information and belief.




013317.000001\4820-2191-7757.v1
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 2 of 33




       2.      Plaintiff, Jarrod O. Delaney, brings this Class Action Complaint and Demand for

Jury Trial against Defendants Big 12 Conference independently and as successor in interest to the

Southwest Conference (“Big 12”) and the National Collegiate Athletic Association (“NCAA”) to

obtain redress for all persons injured by their reckless disregard for the health and safety of

generations of TCU student-athletes. Plaintiff alleges as follows upon personal knowledge as

to himself and his own acts and experiences and, as to all other matters, upon information and

belief, including investigation conducted by his attorneys.

       3.      Football is America’s sport. Nearly one hundred thousand student-athletes sign up to

compete in college football each year. Millions of fans dedicate an entire day each week during

football season to watching those kids play. On game days, tens of thousands of fans fill stadium

seats nationwide (and even more watch around the world). Before each game, players as young

as eighteen years old are told to do whatever it takes to win and, when playing, are motivated to

do whatever it takes to keep going. Ultimately, college football players like Plaintiff Delaney—

and the Class of football players defined below—were raised to live and breathe the game.

       4.      Unfortunately, until 2010, Defendants Big 12 and the NCAA kept their players and

the public in the dark about an epidemic that was slowly killing their athletes.

       5.      During the course of a college football season, athletes can receive more than 1,000

impacts greater than log’s (gravitational forces). The majority of football-related hits to the head

exceed 20g’s. To put this in perspective, if you drove your car into a wall at twenty-five miles

per hour and you weren’t wearing a seatbelt, the force of you hitting the windshield would be

around 100g’s. That means that each season these thousands of student-athletes are subjected

to the equivalent of several hundred car accidents per season.




                                                 2
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 3 of 33




          6.    Over time, repetitive and violent impacts to players’ heads lead to repeated

concussions, which in turn severely increase the risks of long-term brain injuries, including

memory loss, dementia, depression, Chronic Traumatic Encephalopathy (“CTE”), Parkinson’s

disease, and other related symptoms.

          7.    For decades, Defendants Big 12 and the NCAA, in addition to the Texas

Christian University, knew about the debilitating long-term dangers of concussions, concussion-

related injuries, and sub-concussive injuries (referred to as “traumatic brain injuries” or “TBIs”)

that resulted from playing college football, but actively concealed this information to protect the

very profitable business of “amateur” college football.

          8.    While in school, TCU football players were under Defendants Big 12’s and the

NCAA’s care. Unfortunately, Defendants Big 12 and the NCAA, along with the TCU, prioritized

on-field performance over the off-field consequences that would haunt their student-athletes for

the rest of their lives.

          9.    Despite knowing for decades of a vast body of scientific research describing the

danger of TBIs, Defendants failed to implement procedures to protect Plaintiff and other TCU

football players from the long-term dangers associated with them. They did so knowingly and for

profit.

          10.   As a direct result of Defendants’ actions (or lack thereof), Plaintiff and a Class of

former players (defined below) now suffer from neurological and cognitive damage, including

symptoms of traumatic encephalopathy.

                                           II. PARTIES

          11.   Plaintiff, Jarrod O. Delaney is a natural person and citizen of the State of Texas.

          12.   Defendant Big 12 is a collegiate athletic conference with its principal office located




                                                  3
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 4 of 33




in Irving, Texas. Defendant Big 12 conducts business throughout this District, the State of Texas,

and the United States. Defendant Big 12 was formed in 1994 and is the successor in interest to

the Southwest Conference, in which the Texas Christian University was a member before the

formation of the Big 12.

          13.   Defendant NCAA is an unincorporated association with its principal office located

at 700 West Washington Street, Indianapolis, Indiana 46206.           Defendant NCAA conducts

business throughout this District, the State of Texas and the United States.

                              III. JURISDICTION AND VENUE

          14.   This Court has subject matter jurisdiction over this case under 28 U.S.C.

§ 1332(d)(2) because (a) at least one member of the Class, which consists of at least 100 members,

is a citizen of a state different from Defendants, (b) the amount in controversy exceeds $5,000,000,

exclusive of interest and costs, and (c) none of exceptions under that subsection apply to this

action.

          15.   This Court has personal jurisdiction over Defendants because they conduct

significant business in this District, including establishing consumer and business contracts here.

          16.   Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Plaintiff

resides in this District and because Defendants conduct significant business in this District,

including establishing consumer and business contracts here.

                               IV. FACTUAL BACKGROUND
   A. The NCAA And Big 12 Had A Duty To Protect Their Student-Athletes.

          17.   Defendant NCAA is the governing body of collegiate athletics that oversees twenty-

three college sports and over 400,000 students who participate in intercollegiate athletics,

including in the Big 12 and the football program at TCU. According to the NCAA, “[m]ore




                                                 4
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 5 of 33




than 1,200 schools, conferences, and affiliate organizations collectively invest in improving the

experiences of student-athletes — on the field, in the classroom, and in life.” 1

        18.      To accommodate the wide spectrum of student-athletes at its member schools, the

NCAA has three different divisions of intercollegiate competition. Division I is the highest level of

intercollegiate athletes sanctioned by the NCAA and includes many well-known schools, with high-

ranking teams, larger budgets, better facilities, and more athletics scholarships.

        19.      Each NCAA Division is composed of several “conferences” to facilitate regional

league play. In that capacity, Defendant Big 12 was established in 1994, as a merger of the Big

8 Conference and four prominent members of the Southwest Conference, which was formed in

1914, including the Texas Christian University, specifically to direct and organize interscholastic

athletic competitions, conduct tournaments, and prescribe rules for student-athletes. The Big 12

has ten members located in Texas, Oklahoma, Kansas, Iowa, and West Virginia. Regarded as

one of the most victorious conferences in history, it is also one of the most financially successful,

having distributed $455 million to its member schools in 2015; a $163 million increase over the

previous year.

        20.      TCU is one of the most prominent and successful college football teams in the

country. With weekly attendance of over 40,000 fans, TCU football generates well over $20 million

in annual revenue for the school, and year after year ranks among the top teams in the country.

        21.      Collectively, Defendants govern and regulate the TCU football program and owe

a duty of care to safeguarding the wellbeing of its student-athletes.

        22.      In fact, since its founding in 1906, the NCAA (then the Intercollegiate Athletic

Association of the United States (“IAAUS”)), has claimed to be “dedicated to safeguarding the


1
 Membership, National Collegiate Athletic Association (May 17, 2016), http://www.ncaa.org/about/who-we-
are/membership.


                                                      5
         Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 6 of 33




well-being of student-athletes and equipping them with the skills to succeed on the playing field,

in the classroom and throughout life.”2 The IAAUS was specifically formed for this purpose

because, at the turn of the 20th Century, head injuries were occurring at an alarming rate in college

football. In response, President Theodore Roosevelt convened a group of Ivy League university

presidents and coaches to discuss how the game could be made safer. As a result of several

subsequent meetings of colleges, the association was established.3 As such, the genesis of the

NCAA was for a singular goal: student-athlete safety.

           23.      According to the NCAA, “[c]ollege and university presidents and chancellors

guide each division, supported by an extensive committee structure guided by athletic

administrators, faculty and student-athlete representatives, [but that each] division creates its own

rules that follow the overarching principles of the NCAA.” 4

           24.      The overarching principles of the NCAA, including its purported commitment

to safeguarding its student-athletes, are contained in the NCAA Constitution, The NCAA

Constitution clearly defines the NCAA’s purpose and fundamental policies to include maintaining

control over and responsibility for intercollegiate sports and student-athletes.              The NCAA

Constitution states in pertinent part:

           25.      The purposes of this Association are:

                    (a)     To initiate, stimulate and improve intercollegiate athletics
                            programs for student-athletes;

                    (b)     To uphold the principal of institutional control of, and
                            responsibility for, all intercollegiate sports in conformity with the
                            constitution and bylaws of this association;


2
    About the NCAA, NATIONAL COLLEGIATE ATHLETIC ASSOCIATION (May 17, 2016), http://www.ncaa.org/about.

3
    In 1910, the TAAUS changed its name to the National Collegiate Athletic Association.

4
 Membership, NATIONAL COLLEGIATE ATHLETIC ASSOCIATION (May 17, 2016), http://www.ncaa.org/about/who-we-
are/membership.


                                                          6
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 7 of 33




NCAA Const., Art. 1, § 1.2(a)(b).

       26.     The NCAA Constitution also defines one of its “Fundamental Policies” as the

requirement that “Member institutions shall be obligated to apply and enforce this legislation, and

the enforcement procedures of the Association shall be applied to an institution when it fails to

fulfill this obligation.” NCAA Const., Art. 1, § 1.3.2.

       27.     The NCAA Constitution also defines one of its “Fundamental Policies” as the

requirement that “Member institutions shall be obligated to apply and enforce this legislation, and

the enforcement procedures of the Association shall be applied to an institution when it fails to

fulfill this obligation.” NCAA Const., Art. 1, § 1.3.2.

       28.     Article 2.2 of the NCAA Constitution specifically governs the “Principle of Student-

Athlete Well-Being,” and provides:

       2.2. The Principle of Student-Athlete Well-Being

       Intercollegiate athletics programs shall be conducted in a manner designed to
       protect and enhance the physical and educational wellbeing of student athletes.
       (Revised: 11/21/05.)

       2.2.3 Health and Safety.

       It is the responsibility of each member institution to protect the health of, and
       provide a safe environment for, each of its participating student athletes.
       (Adopted: 1/10/95.)

       29.     To accomplish this purported purpose, NCAA promulgates and implements

standard sport regulations and requirements, such as the NCAA Constitution, Operating Bylaws,

and Administrative Bylaws. These NCAA documents provide detailed instructions on game

and practice rules, player eligibility, scholarships, and player well-being and safety. NCAA

member institutions, including athletic conferences like the Big 12, are required to abide by the

NCAA rules and requirements.        Specifically, according to the NCAA Constitution: “Each

institution shall comply with all applicable rules and regulations of the Association in the


                                                 7
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 8 of 33




conduct of its intercollegiate athletics programs . . . Members of an institution’s staff, student-

athletes, and other individuals and groups representing the institution’s athletics interests shall

comply with the applicable Association rules, and the member institution shall be responsible for

such compliance.” NCAA Const., Art. 2, § 2.8.1.

       30.     The NCAA publishes a health and safety guide termed the Sports Medicine

Handbook (the “Handbook”). The Handbook, which is produced annually, includes the NCAA’s

official policies and guidelines for the treatment and prevention of sports-related injuries, as well

as return-to-play guidelines, and recognizes that “student-athletes rightfully assume that those

who sponsor intercollegiate athletics have taken reasonable precautions to minimize the risk of

injury from athletics participation.”5

       31.     To provide member institutions with the tools that they need to comply with NCAA

legislation, the NCAA Constitution promises that the “Association shall assist the institution in its

efforts to achieve full compliance with all rules and regulations. . . .” NCAA Const., Art. 2,

§ 2.8.2.

       32.     Likewise, according to the NCAA Constitution, a member conference is entitled to

all of the privileges of active members, except the right to compete in NCAA championships, See

NCAA Const., Art. 3, § 3.02.3.2. Member “conferences of [the NCAA] agree to administer their

athletics programs in accordance with the constitution, bylaws and other legislation of the

Association.” NCAA Const., Art. 3, § 3.3.4.

       33.     The NCAA, therefore, holds itself out as both a proponent of and authority on the

treatment and prevention of sports-related injuries upon which the student-athletes, Big 12, and



5
 See, e.g., David Klossner, 2013-14 NCAA Sports Medicine Handbook, NATIONAL COLLEGIATE ATHLETIC
ASSOCIATION (Aug. 2013), available at https://www.ncaa.org/sites/default/files/2013-14%20Sports%20
Medicine%20Handbook.pdf.


                                                  8
      Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 9 of 33




TCU (i.e., member institutions) can rely upon for guidance on player-safety issues.

       34.     As a member conference, Big 12 is charged with implementing and enforcing those

guidelines in a meaningful way to protect the health and safety of TCU football players,

including Plaintiff.

       35.     Likewise, as a member institution, TCU is charged with implementing and

enforcing those guidelines in a meaningful way to protect the health and safety of TCU football

players, including Plaintiff.

       36.     As members of the NCAA, Big 12 and TCU are obligated to help protect the health

and safety of its student-athletes and agreed to abide by the NCAA Constitution.

       37.     As compared to Plaintiff and other TCU football players, Defendants Big 12 and

NCAA, along with TCU, were in superior positions to know of and mitigate the risks of

concussions and other TBIs.


   B. Decades Of Studies Firmly Establish The Dangers Associated With Football-Related
      Concussions.

       38.     Throughout the twentieth century and into the twenty-first century, studies have

firmly established that repetitive and violent impacts to the head can cause concussions with a

heightened risk of long- term traumatic brain injuries (or TBI), including memory loss, dementia,

depression, CTE, Alzheimer’s disease, Parkinson’s disease, and other related symptoms. To better

understand the results of these studies, a brief introduction to concussions in football follows.

               1. An Overview of Concussions in Football.

       39.     A concussion is a traumatic brain injury caused by an impact that causes the head

and brain to move rapidly back and forth. The movement causes the brain to bounce around or

twist in the skull, damaging brain cells and creating chemical changes in the brain.

       40.     The human brain is made of soft tissue, cushioned by spinal fluid, and encased in a


                                                 9
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 10 of 33




hard skull. During everyday activity, the spinal fluid protects the brain from crashing against the

skull. But relatively minor impacts—including not only direct blows to the head but also blows

to the body and movements that cause the neck to whiplash—can move the brain enough to press

through the spinal fluid, knock against the inside of the skull, and cause concussions.

         41.   Concussions typically occur when linear and rotational accelerations impact the

brain through either direct impacts to the head or indirect impacts that whiplash the head. During

the course of a college football season, studies have shown athletes can receive more than 1,000

impacts greater than 10g (or gravitational) force. This is slightly more force than a fighter pilot

receives doing maximal maneuvers. The majority of football-related hits lo the head exceed

20g’s.

         42.   Kevin Guskiewicz, of the University of North Carolina’s Sports Concussion

Research Program, compared the impacts sustained in a routine college football practice to

crashing a car: “If you drove your car into a wall at twenty-five miles per hour and you weren’t

wearing your seat belt, the force of your head hitting the windshield would be around 100[g’]s:

in effect, the player [who sustained two hits above 80g’s,] had two car accidents that morning.”

                   a. Concussion Symptoms.

         43.   When a student-athlete suffers a severe impact to the head, they may start experiencing

concussion-related symptoms, including:

                  “seeing stars” and feeling dazed, dizzy, or lightheaded;

                  memory loss, such as trouble remembering things that happened right
                   before and after the injury;

                  nausea or vomiting;

                  headaches;

                  blurred vision and sensitivity to light;



                                                 10
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 11 of 33




                  slurred speech or saying things that do not make sense;

                  difficulty concentrating, thinking, or making decisions; and

                  difficulty with coordination or balance (such as being unable to catch a ball
                   or other easy tasks); feeling anxious or irritable for no apparent reason; or
                   feeling overly tired.

       44.     A student-athlete may not recognize the signs or symptoms of a concussion, or, more

likely, the effect of the concussion itself prevents him from recognizing them. Because of that,

he may put himself at risk of further injury by returning to a game after a concussion. Brains that

have not had time to properly heal from a concussion are particularly susceptible to further injury.

                   b. Post-Concussion Treatment.

       45.     After a concussion, the brain needs time to heal. Doctors generally prohibit

individuals from returning to normal activities—certainly including contact sports—until all

symptoms have subsided. They do so because, immediately after a concussion, the brain is

particularly vulnerable to further injury. The length of the healing process varies from person to

person and from concussion to concussion. Symptoms may even last for one or two weeks.

       46.     Individuals who do not recover from a concussion within a few weeks are diagnosed

with post-concussion syndrome. The symptoms of post-concussion syndrome can last for months or

sometimes even be permanent. Generally, people suffering from post-concussion syndrome are

referred to specialists for additional medical help.

       47.     Many people think of concussions as short-term, temporary injuries. But scientific

research demonstrates that the effects of concussions are anything but temporary.

               2. Studies Confirm The Dangers And Long-Term Effects Of Concussions.

       48.     The two leading studies of the long-term effects of concussions were conducted by

Boston University’s Center for the Study of Traumatic Encephalopathy and the Brain Injury




                                                 11
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 12 of 33




Research Institute. These studies showed the “devastating consequences” of repeated concussions,

including that they lead to an increased risk of depression, dementia, and suicide. These studies

have also demonstrated that repeated concussions trigger progressive degeneration of the brain

tissue, including the build-up of an abnormal protein called tau.

        49.      Between 2002 and 2007, Dr. Omalu, of the Brain Injury Research Institute,

examined the brains of five former NFL players: Andre Waters, Mike Webster, Terry Long, Justin

Strzelcyyk, and Damien Nash. Waters and Nash killed themselves, Webster—homeless and

cognitively impaired died of heart failure, and Strzelcyyk died driving the wrong way down a

highway at 90 miles per hour. Four of the five brains showed the telltale characteristic of CTE,

which is a progressive degenerative disease of the brain found in people with a history of repetitive

brain trauma.

        50.      Dr. Cantu, of the Boston University Center for the Study of Traumatic

Encephalopathy, has found evidence of CTE in 90 of 94 (96%) of autopsied brains of former NFL

players. He has found CTE in 79% of all autopsied brains of former football players (who played

at any level).

        51.      Dr. Omalu now believes that more than 90% of former NFL players suffer

from CTE.

        52.      Unfortunately, studies like Drs. Cantu’s and Omalu’s—which establish the

devastating dangers related to TBIs—date back to the early twentieth century. Beginning with

studies on the brain injuries suffered by boxers in the 1920s, medical science has long recognized

the debilitating effects of concussions and other TBI and found that that repetitive head impacts can

cause permanent brain damage and increased risk of long-term cognitive decline and disability.

        53.      For instance, in 1928, pathologist Dr. Harrison Martland published a study called




                                                 12
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 13 of 33




“Punch Drunk” in the Journal of the American Medical Association, where he described the clinical

spectrum of abnormalities found in nearly 50 percent of boxers who had been knocked out or who

had suffered a considerable impact to the head, see Dr. Harrison S. Martland, Punch Drunk, 91

JAMA 1103 (1928).

       54.    Countless studies were later conducted on boxers suffering chronic neurological

damage as a result of repeated head injuries and who were displaying signs of dementia and

impairment of motor function. As incidents of chronic encephalopathy increased, they were often

characterized as a “Parkinsonian” pattern of progressive decline.

       55.    Nearly a decade after Dr. Martland’s study, the American Football Coaches

Association first published a report warning that players who suffer concussions should be

removed from play. Then, nearly twenty years after that, in 1952, an article published in the

New England Journal of Medicine first recommended a three-strike rule for concussions in

football that recommended that players cease to play football permanently after receiving their

third concussion.

       56.    Starting in the late 1960’s, the medical community began focusing on the effects of

concussion-related injuries in football. In a 1967 study, Drs. Hughes and Hendrix examined how

severe impacts affected brain activity in football players by utilizing electroencephalograms

(commonly known as “EEGs”). Shortly after that, a potentially fatal condition known as “Second

Impact Syndrome” was identified, which is a re-injury to an already-concussed brain that triggers

swelling that the skull cannot accommodate.

       57.    Study after study published in medical journals including the Journal of the

American Medical Association, Neurology, the New England Journal of Medicine, and Lancet

warned of the dangers of single concussions, multiple concussions, and/or football-related head



                                               13
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 14 of 33




trauma from multiple concussions. These studies collectively established that:

                repetitive head trauma in contact sports, including football, has potential
                 dangerous long-term effects on brain function;

                encephalopathy (dementia pugilistica) is caused by repeated sub-concussive and
                 concussive blows to the head;

                acceleration and rapid deceleration of the head that results in brief loss of
                 consciousness also results in a tearing of the axons (brain cells) brainstem;

                with respect to head injury in athletes who play contact sports, there is a
                 relationship between neurologic pathology and length of the athlete’s career;

                immediate retrograde memory issues occur following concussions;

                head injury requires recovery time without risk of subjection to further injury;
                 and

                a football player who suffers a concussion requires significant rest before being
                 subjected to further contact; and, minor head trauma can lead to neuropathological
                 and neurophysiological alterations, including neuronal damage, reduced
                 cerebral blood flow, altered brainstem evoked potentials and reduced speed of
                 information processing.

       58.       As a result of these, and countless other studies, medical professionals began

recommending changes to the game of football and how concussion-related injuries should be

handled.

       59.       By 1991, Dr. Cantu, the American Academy of Neurology, and Colorado Medical

Society developed return-to-play criteria for football players suspected of sustained head injuries.

       60.       Building upon that, a convention of neurological experts met in Prague in 2004

with the aim of providing recommendations for the improvement of safety and health of athletes

who suffer concussive injuries in ice hockey, rugby, football, and other sports based on the most

up-to-date research.     These experts recommended that a player never be returned to play

symptomatic, and coined the phrase, “when in doubt, sit them out.”

       61.       Ultimately, while the NCAA, Big 12, and TCU knew for decades of the harmful



                                                 14
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 15 of 33




effects of TBI on student-athletes, they ignored these facts and failed to institute any meaningful

methods of warning and/or protecting the student-athletes, including the football players. For

Defendants, the continued expansion and operation of college football was simply too profitable

to put at risk.

    C. The NCAA And Big 12 Breached Their Duties To Their Student-Athletes By
       Concealing The Dangers Of Concussions And Refusing To Implement Reasonable
       Concussion Management Protocols.

        62.       For decades, the NCAA, Big 12, and TCU have been aware that severe head

impacts can lead to long-term brain injury, including memory loss, dementia, depression, and CTE.

Unfortunately, while the NCAA, Big 12, and TCU knew about the harmful and devastating effects

of these sub-concussive and concussive injuries, they actively concealed these facts from student-

athletes and the public.

        63.       In fact, on information and belief, during every decade referenced above, the NCAA.

Big 12, and Texas were advised by physicians and researchers of the severe risks associated with

playing football, including the risks associated with TBI.

        64.       Rather than inform their student-athletes of these risks or implement protocols to

protect and safeguard them from TBI-related injuries (as at least the NCAA and Big 12 promised

to do through the NCAA Constitution, among other things), the NCAA, Big 12, and TCU failed

to adopt any of the internationally accepted guidelines regarding concussion management and

return to play protocols until 2010.

        65.       Instead, and in complete disregard of the vast body of known scientific evidence and

the resources and authority possessed by NCAA, Big 12, and TCU, up until 2010, Defendants

orchestrated an approach to football practices and games that:

                 ignored the medical risks to Plaintiff and other TCU football players;

                 aggravated and enhanced the medical risks to Plaintiff and other TCU football


                                                   15
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 16 of 33




                  players;

                 failed to educate Plaintiff and other TCU football players of the link between
                  TBIs in amateur football and chronic;

                 neurological damage, illnesses, and decline; and

                 failed to implement or enforce any system that would reasonably have
                  mitigated, prevented, or addressed TBIs suffered by Plaintiff and other TCU
                  football players; and failed to timely implement “return to play” guidelines for
                  student-athletes who sustain concussions.

        66.       Indeed, the NCAA didn’t even acknowledge the dangers of concussions in its Sports

Medicine Handbook until 1994 when it added what it captioned “Guideline 2o”: “Concussions

and Second Impact Syndrome.” But rather than mandating a specific treatment protocol for

member institutions, Guideline 2o left concussion management and treatment to the individual

team’s discretion.

        67.       For example, while the 1998-99 version of Guideline 2o reported that “[c]oncussion

and the resulting potential complications, such as second-impact syndrome, are potentially life-

threatening situations that student-athletes may suffer as a result of their athletics participation,”

it also stated that the NCAA “does not endorse any specific concussion grading scale or return-to-

play criteria.”

        68.       In this way, Guideline 2o acted as a liability cover for the NCAA without any NCAA

enforcement activity to actually protect student-athletes.

        69.       As such, despite having actual knowledge of the dangers of concussions, the NCAA

refused to implement, endorse, or even recommend specific concussion grading scale or return-

to-play criteria.

        70.       Apparently, the TCU football program completely ignored Guideline 2o and failed

to adopt or implement any formal concussion related safety measures or return to play protocols


                                                  16
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 17 of 33




until 2010.

       71.        Moreover, neither the NCAA nor the Big 12 enforced—and TCU did not comply

with—Guideline 2o’s statement that: “A student athlete rendered unconscious for any period of

time should not be permitted to return to the practice or game in which the head injury occurred. In

addition, no student-athlete should be allowed to return to athletics activity while symptomatic.”

       72.        Ultimately, until 2010, Defendants failed to:

                 implement guidelines or rules to prevent repeated concussions and failed to
                  educate players about the increased risk of concussive and sub-concussive injury
                  in football, particularly under circumstances when the helmet is used as a weapon
                  when tackling, blocking, or running with the football;

                 recommend or enforce return to play procedures or took any action to educate student-
                  athletes about the risks of repetitive head injuries;

                 conduct a football program that proactively rewarded Plaintiff and other TCU
                  Football players for inflicting head injuries and compelling them to ignore
                  concussion symptoms and continue to play football within moments of
                  experiencing concussion symptoms. For instance, TCU coaches demanded that
                  TCU football players, including Plaintiff, sustain head injuries and inflict head
                  injuries on other players for the purpose or advancing the TCU football program by
                  winning games, obtaining fame and favorable publicity, and gaining millions of
                  dollars in revenue for TCU, Big 12, and NCAA; and

                 contact Plaintiff and other TCU football players after they left TCU to inform them
                  they had been exposed to an increased risk of long-term brain damage by the
                  concussive and sub-concussive blows sustained while playing football for TCU.

       73.        It was also not until April 2010, under mounting public pressure, that the NCAA

made changes to its concussion treatment protocols, this time passing legislation that required its

member institutions to have a Concussion Management Plan (“CMP”) in place for all sports.

       74.        Under that new policy, schools were required to have a CMP on file “such that a

student-athlete who exhibits signs, symptoms, or behaviors consistent with a concussion shall be

removed from practice or competition and evaluated by an athletics healthcare provider with

experience in the evaluation and management of concussions.”


                                                   17
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 18 of 33




       75.     The policy further states that students diagnosed with a concussion “shall not

return to activity for the remainder of that day” and the team physician would determine that

medical clearance.

       76.     Finally, the policy required students to sign a statement “in which they accept the

responsibility for reporting their injuries and illnesses, including signs and symptoms of

concussion” to medical staff and noted that students would be provided educational materials on

concussions during the signing process.

       77.     However, this policy too is flawed: due to the very nature of concussions, student-

athletes suffering concussive injuries are in no position to police themselves or to give informed

consent about whether to continue playing. As the NCAA, Big 12, and TCU have long known,

the types of questions used to screen players for concussions include “What’s your name?”,

“What year is it?”, and “What sport are we playing?” These types of questions are used for

screening precisely because players experiencing concussions routinely fail to answer them

correctly. A player who cannot state his or her own name is in no condition to make an informed

decision about whether or not to continue playing, and is entirely dependent on others, such as

NCAA, Big 12, or TCU, to identify concussive injuries in real-time and take appropriate

remedial actions. For an injured student, Defendants stand in the role of a guardian tasked with

making decisions in the student’s best interest. For decades, Defendants have failed to fulfill that

role and have instead acted in their own best interest, all to the life-long detriment of thousands

of 18 to 22 year olds.

       78.     In the end, these (still deficient) policies were implemented far too late for Plaintiff

and the Class, who suffered reasonably foreseeable harm as a result of the NCAA’s, Big 12’s, and

TCU’s actions.




                                                 18
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 19 of 33



                    V.    FACTS SPECIFIC TO PLAINTIFF DELANEY
       79.     Plaintiff, Jarrod O. Delaney, played football as wide receiver and kick returner end

from 1985 to 1988 at the TCU. Plaintiff was highly recruited wide receiver in 1985 when he chose

to accept a football scholarship from TCU. Plaintiff was selected All Southwest Conference

wide receiver in 1988, his senior year at TCU.

       80.     As a wide receiver and kick return specialist, Plaintiff was hit, hard and often. In

one particular incident, Plaintiff was hit so hard he returned to the opposing team’s sideline. In

another incident, Plaintiff was hit so hard that he lost conscious, and upon regaining consciousness

he suffered from triple vision.

       81.     Between 1985 and 1988, Plaintiff was subjected to repeated head impacts and TBIs

in practices and games, and suffered numerous concussions each year as a result.

       82.     However, at all times since the inception of TCU’s football program, through at

least 2010, there were no concussion management protocols or policies of any kind in place at

TCU to address and treat concussions sustained by student-athletes during practice and in games.

       83.     In fact, although Plaintiff sustained repetitive concussive and sub-concussive hits in

practices and games for the profit and promotion of TCU, the NCAA, and the Big 12 Conference,

Defendants failed to adopt or implement any concussion management safety protocols or return

to play guidelines whatsoever during his time on TCU’s football team.

       84.     Accordingly, every time Plaintiff suffered a concussive or sub-concussive hit, he

immediately returned to the field of play.

       85.     Likewise, each time Plaintiff suffered a concussive or sub-concussive hit, he was

deprived by Defendants of the appropriate medical attention and treatment that they knew was

necessary to monitor, manage, and mitigate risks associated with TBIs.

       86.     As a result, Plaintiff now suffers from short term memory loss, impulsive behavior,


                                                 19
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 20 of 33




loss of concentration, depression, suicidal thoughts, and emotional instability, all of which have led

to homelessness and drug addiction and abuse.

                           VI. CLASS ACTION ALLEGATIONS

       87.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure Rule 23(b)(3)

on behalf of himself and a Class defined as follows:

       88.     All individuals who participated in the Texas Christian University’s varsity football

program between the years 1952 and 2010.

       89.     The following people are excluded from the Class: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,

parents, successors, predecessors, and any entity in which the Defendants or their parents have a

controlling interest and its current or former employees, officers and directors; (3) persons who

properly execute and file a timely request for exclusion from the Class; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s

counsel and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any

such excluded persons.

       90.     Numerosity: The exact number of the members of the Class is unknown and not

available to Plaintiff at this time, but it is clear that individual joinder is impracticable. On

information and belief, hundreds of TCU football players fall into the definition of the Class.

Members of the Class can be identified through Defendants’ records.

       91.     Commonality: There are many questions of law and fact common to the claims of

Plaintiff and the Class, and those questions predominate over any questions that may affect

individual members. Common questions for the Class include, but are not limited to the

following:




                                                 20
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 21 of 33




             (a) Whether Defendants had a duty to adequately warn and educate players about the
                dangers and symptoms of concussions and concussion-related brain injuries;

             (b) Whether Defendants had a duty to enact rules and procedures to protect players
                from sustaining concussions and concussion-related traumatic brain injuries;

             (c) Whether Defendants’ conduct as alleged herein constitutes a breach of duty;

             (d) Whether Defendants’ conduct as alleged herein constitutes negligence;

             (e) Whether Defendants’ conduct as alleged herein constitutes breach of contract;

             (f) Whether Defendants’ conduct as alleged herein constitutes fraudulent
                concealment;

             (g) Whether Defendants’ were unjustly enriched at the expense of Plaintiff and the
                Class;

             (h) Whether Plaintiff and the Class are entitled to equitable relief, including actual; and

             (i) compensatory damages, and other injunctive relief.

       92.      Typicality: Plaintiff claims are typical of the claims of other members of the

Class, as Plaintiff and other members sustained damages arising out of the wrongful conduct

of Defendants based upon the same negligent conduct.

       93.      Adequate Representation:          Plaintiff will fairly and adequately protect the

interests of the Class and has retained counsel competent and experienced in complex litigation

and class actions. Plaintiff has no interest antagonistic to those of the Class, and Defendants have

no defenses unique to Plaintiff.

       94.      Predominance and Superiority: Class proceedings are superior to all other

available methods for the fair and efficient adjudication of this controversy, as joinder of all

members is impracticable. The damages suffered by the individual members of the Class are

relatively small in comparison to the burden and expense of individual prosecution of the complex

litigation necessitated by Defendants’ actions. It would be virtually impossible for the members

of the Class to obtain effective relief from Defendants’ misconduct on an individual basis. Even



                                                   21
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 22 of 33




if members of the Class themselves could sustain such individual litigation, it would not be

preferable to a class action, because individual litigation would increase the delay and expense

to all parties due to the complex legal and factual controversies presented in this Complaint. By

contrast, a class action presents far fewer management difficulties and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single court. Economies

of time, effort, and expense will be fostered and uniformity of decisions will be ensured.

                               VII. FIRST CAUSE OF ACTION
                                       NEGLIGENCE

             (Individually and on Behalf of the Class as Against All Defendants)

       95.     Plaintiff incorporates by reference the foregoing allegations.

       96.     From its inception and by virtue of its role as the governing body in college athletics,

the NCAA has historically assumed a duty to protect the health and safety of all student-athletes

at member institutions. NCAA also assumed a duty of care by voluntarily taking steps to protect

and promote the health and safety of its players, including promulgating safety handbooks and

regulations. That duty included an obligation to supervise, regulate, and monitor the rules of its

governed sports, and provide appropriate and up-to-date guidance and regulations to minimize the

risk of injury to football players. Defendant Big 12 shared this same duty to supervise, regulate, and

monitor the rules of its governed sports, and provide appropriate and up-to-date guidance and

regulations to minimize the risk of injury to football players.

       97.     The duties of all Defendants included an obligation to supervise, regulate, and

monitor the rules of the TCU football program and provide appropriate and up-to-date guidance

and regulations to minimize the risk of long-term and short-term brain damage to TCU football

players.

       98.     Defendants NCAA and Big 12 had a duty to educate TCU and TCU’s football



                                                 22
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 23 of 33




players on the proper ways to evaluate and treat TBI during football games and practices, including

repetitive sub-concussive and concussive injury. The NCAA’s and Big 12 duty further included

a duty to warn student-athletes of the dangers of sub-concussive and concussive injuries and of

the risks associated with football before, during, and after they played college football and as

additional information came to light.

       99.        Defendants had a duty not to conceal material information from TCU’s football

players, including Plaintiff.

       100.       Defendants breached their duties to Plaintiff by failing to implement, promulgate, or

require appropriate and up-to-date guidelines regarding the evaluation and treatment of TBIs on the

playing field, in locker rooms, and in the weeks and months after TCU’s football players sustained

TBIs, as well as providing treatment for the latent effects of TBI. These failings include, but are

not limited to:

                  (a) failing to recognize and monitor concussive and sub-concussive injury
                      during football practices and games;
                  (b) failing to inform the student football players of the dangers of concussive and
                      sub-concussive injuries;
                  (c) failing to implement return to play regulations for student football players
                      who sustained concussive and/or sub-concussive injuries and/or is
                      suspected of sustaining such injuries;
                  (d) failing to implement procedures to monitor the health of football players
                      who have sustained (or are suspected of sustaining) concussive and/or sub-
                      concussive injuries;
                  (e) failing to inform the football players’ extended families of concussive and/or
                      sub-concussive injuries the student football players had sustained; and
                  (f) failing to provide adequate notification, warning and treatment for latent neuro-
                      cognitive and neuro-behavioral effects of concussive and sub-concussive
                      injuries, after the time Plaintiff left TCU,

       101.       Defendants breached their duties to Plaintiff by fraudulently concealing and/or

failing to disclose and/or failing to recognize and/or being willfully blind to: (a) material

information regarding the long-term risks and effects of repetitive head trauma they possessed or


                                                    23
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 24 of 33




should have possessed; (b) the dangers of concussive and sub-concussive injuries; and (c) the

proper ways to evaluate, treat, and avoid concussive and sub-concussive trauma to student football

players.

        102.      Defendants breached their duty to Plaintiff by actively teaching and encouraging

TCU’s football players to inflict head injuries on themselves and others as an effective way to play

football.

        103.      Plaintiff relied upon the guidance, expertise, and instruction of Defendants in

understanding risks associated with the serious and life-altering medical issue of concussive and

sub-concussive risk in football.

        104.      At all times, Defendants had superior knowledge of material information regarding

the effect of repeated traumatic head injuries. Because such information was not readily available

to Plaintiff, Defendants knew or should have known that Plaintiff would act and rely upon the

guidance, expertise, and instruction of Defendants on this crucial medical issue, while at TCU

and thereafter.

        105.      Repetitive TBIs during college football practices and games have a pathological and

latent effect on the brain. Repetitive exposure to rapid accelerations to the head causes deformation,

twisting, shearing, and stretching of neuronal cells such that multiple forms of damage take place,

including the release of small amounts of chemicals within the brain, such as protein, which is a

signature pathology of the same phenomenon as boxer’s encephalopathy (or “punch drunk

syndrome”) studied and reported by Harrison Martland in 1928.

        106.      Plaintiff experienced repetitive sub-concussive and concussive brain impacts during

his college football career that significantly increased his risk of developing neurodegenerative

disorders and diseases, including but not limited to CTE, Alzheimer’s disease, and other similar




                                                  24
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 25 of 33




cognitive-impairing conditions.

       107.     The repetitive head accelerations and hits to which Plaintiff was exposed presented

risks of latent and long-term debilitating chronic illnesses. Absent Defendants’ negligence and

concealment, the risks of harm to Plaintiff would have been materially lower, and Plaintiff would

not have sustained the brain damage from which he suffered.

       108.     The repetitive head impacts and TBIs Plaintiff sustained while playing football at TCU

resulted in neuro-cognitive and neuro-behavioral changes in Plaintiff, including neuro-cognitive

disability, decline, and forgetfulness.

       109.     As a direct and proximate result of Defendants’ negligence, Plaintiff incurred

damages in the form of conscious pain and suffering and mental anguish, emotional distress,

medical expenses, health care expenses, other out of pocket expenses, lost time, lost future

earnings, wrongful death and other damages.

       110.     As a result of their misconduct, Defendants are liable to Plaintiff for the full

measure of damages allowed under applicable law. Plaintiff, individually and on behalf of the

Class, seeks actual damages for Defendants’ negligence, as well as interest, reasonable attorneys’

fees, expenses, and costs to the extent allowable.

                            VIII. SECOND CAUSE OF ACTION
                             FRAUDULENT CONCEALMENT

              (Individually and on Behalf of the Class as Against All Defendants)

       111.     Plaintiff incorporates by reference the foregoing allegations.

       112.     Defendants knew that repetitive head impacts in football games and full-contact

practices created a risk of harm to student-athletes that was similar or identical to the risk boxers’

faced when receiving repetitive impacts to the head during boxing practices and matches, and

professional football players, many of whom were forced to retire from professional football



                                                  25
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 26 of 33




because of head injuries.

        113.   Defendants were aware of and understood the significance of the published medical

literature described in the preceding paragraphs of this Complaint, which detailed the serious risk

of short-term and long-term brain injury associated with repetitive traumatic impacts to the head,

to which TCU’s football players were exposed.

        114.   Defendants were willfully blind to and/or knowingly concealed from Plaintiff and

the Class the risks of TBI in NCAA football games and practices, including the risks associated

with returning to physical activity too soon after sustaining a sub-concussive or concussive injury.

        115.   Through concealment of material facts, Defendants intended to induce a false belief,

under circumstances creating a duty to speak. Defendants intended to induce a false belief that

Plaintiff and the Class should continue to play football, and should not be prevented from playing

football, after a concussion or several concussions that should have required time to heal.

        116.   Plaintiff and the Class could not have reasonably been expected to know or discover

the truth about the risks associated with sub-concussive or concussive injuries, or were prevented

or mislead from obtaining such truthful information. Plaintiff and the Class were under the care

and treatment of Defendants and justifiably relied on their silence as representing facts that did

not exist.

        117.   Given Defendants’ superior and unique vantage point, Plaintiff reasonably looked to

Defendants for guidance on head injuries and concussions, including the later-in-life

consequences of the repetitive head impacts he sustained while a football player at TCU.

        118.   The concealed information was such that Plaintiff, and the Class would have acted

differently, if they had been aware of the material facts known to, and concealed by Defendants.

Had Plaintiff and members of the Class known the full facts in Defendants’ possession, they




                                                26
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 27 of 33




would: not have continued to play after an injury; or would have taken additional time to allow

their brain injuries to heal before returning to play; or would have taken additional precautions

while playing football; or would not have continued to play college football at all. Despite

Defendants’ knowledge, they failed to act reasonably by developing appropriate guidelines or

rules regarding return to play criteria and other safety procedures. The Defendants’ inaction and

concealment increased the risk of long-term injury and illness in their student-athletes.

       119.     As a direct and proximate result of Defendants’ knowing concealment and/or

willful blindness, Plaintiff has suffered and will continue to suffer substantial injuries, emotional

distress, pain and suffering, and economic and non-economic damages that are ongoing and

continuing in nature.

       120.     As a result of their misconduct, Defendants are liable to Plaintiff for the full

measure of damages allowed under applicable law. Plaintiff, individually and on behalf of the

Class, seeks actual damages for Defendants’ fraudulent concealment, as well as interest,

reasonable attorneys’ fees, expenses, and costs to the extent allowable.

                              IX. THIRD CAUSE OF ACTION
                            BREACH OF EXPRESS CONTRACT

              (Individually And On Behalf Of The Class As Against Defendant NCAA)

       121.     Plaintiff incorporates by reference the foregoing allegations.

       122.     As a football player at TCU, an institution governed by the NCAA, Plaintiff was

required to, and did, enter into a contract with the NCAA as a prerequisite to sports participation.

The contract required Plaintiff to complete a form affirming that he has read the NCAA regulations

and applicable NCAA Division manual, which expressly encompassed the NCAA Constitution,

Operating Bylaws, and Administrative Bylaws, and further, that he agreed to abide by NCAA

Division Bylaws.



                                                 27
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 28 of 33




       123.    In exchange for Plaintiff’s agreements, the NCAA promised to perform certain

services and functions, including, inter alia:

               (a) conducting intercollegiate athletics “in a manner designed to protect and
                   enhance the physical and educational wellbeing of student-athletes,” NCAA
                   Const., Art. 2, § 12;
               (b) requiring that “each member institution [] protect the health of, and provide a
                   safe environment for, each of its participating student-athletes,” NCAA
                   Const., Art. 2, § 2.2.3; and
               (c) requiring that “each member institution must establish and maintain an
                   environment in which a student-athlete’s activities are conducted as an
                   integral part of the student-athlete’s educational experience.” NCAA
                   Const., Art. 2, § 2.2.

       124.    By signing and agreeing to abide by NCAA regulations, and thereafter

participating in a NCAA sanctioned sports program in accordance with such regulations, Plaintiff

and the Class fulfilled their contractual obligations to the NCAA.

       125.    As described in the foregoing allegations, the NCAA breached the Parties’

agreement by failing to ensure that its student-athletes were provided with a safe environment in

which to participate in their NCAA sport activities. The NCAA further breached the contract by

concealing and/or failing to properly educate and warn players about the symptoms and long- term

risks of concussions and concussion-related traumatic injury.

       126.    Plaintiff entered into a written agreement with NCAA in which he committed to play

football at TCU, to attend TCU as a student, and to comply with all codes of conduct and

obligations as both a football player and student at TCU.

       127.    Plaintiff fulfilled their obligations under the contract by playing football at TCU.

       128.    NCAA’s contractual breaches caused Plaintiff and the Class to suffer physical

injury and damages in the form of past, ongoing, and future medical expenses.

       129.    As a result of its misconduct, Defendant NCAA is liable to Plaintiff for the full

measure of damages allowed under applicable law. Plaintiff, individually and on behalf of the



                                                 28
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 29 of 33




Class, seek actual damages for NCAA’s contractual breaches, as well as interest, reasonable

attorneys’ fees, expenses, and costs to the extent allowable.

                             X. FOURTH CAUSE OF ACTION
                            BREACH OF IMPLIED CONTRACT

              (Individually And On Behalf Of The Class As Against All Defendants)

       130.     Plaintiff incorporates by reference the foregoing allegations.

       131.     To the extent that an express written contract cannot be established among

Plaintiff, the Class, and Defendants, the facts set forth above support the finding of an implied

contract.

       132.     Under the implied contract, student-athletes agreed to be bound by NCAA and

Big 12 rules and regulations in exchange for their participation in NCAA and Big 12 controlled

athletic programs, including the TCU football program. As a condition of the implied contract,

the NCAA agreed to abide by, and Big 12 agreed to implement, the promises set forth in its

own Constitution and Bylaws, as described above.

       133.     Plaintiff and the Class indicated their acceptance of the contract, and further, fully

performed under the contract, by participating in the TCU football program in accordance with

NCAA and Big 12 rules and regulations.

       134.     Defendants breached their implied contractual duties by failing to ensure that

student-athletes were provided with a safe environment in which to participate in football activities.

Defendants further breached their contracts by concealing and/or failing to properly educate and

warn players about the symptoms and long-term risks of concussions and concussion-related

traumatic injury.

       135.     Defendants’ breach caused Plaintiff and the Class to suffer physical injury and

damages in the form of past, ongoing, and future medical expenses, other out of pocket expenses,



                                                  29
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 30 of 33




lost time, lost future earnings, and other damages. Further, Plaintiff and the Class will likely incur

future damages caused by Defendants’ breaches.

       136.     As a result of their misconduct, Defendants are liable to Plaintiff for the full

measure of damages allowed under applicable law. Plaintiff, individually and on behalf of the

Class, seeks actual damages for Defendants’ contractual breaches, as well as interest, reasonable

attorneys’ fees, expenses, and costs to the extent allowable.

                              XI. FIFTH CAUSE OF ACTION
                           BREACH OF EXPRESS CONTRACT
                      (Individually and on Behalf of the Class as Third-
                       Party Beneficiaries as Against Defendant NCAA)

       137.     Plaintiff incorporates by reference the foregoing allegations.

       138.     To the extent that no express or implied contract is found to exist between Plaintiff

and Defendants, an express contract existed between the NCAA and TCU.

       139.     Under the terms of that contract, TCU agreed to abide by the applicable NCAA rules

and regulations, including those expressly set forth in the NCAA’s Division Manuals,

Constitution, and Bylaws.

       140.     Under the terms of that contract, as set forth in the NCAA Constitution and

encompassed within the NCAA Division Manuals, TCU and NCAA agreed to, among other things:

(1) “conduct[] [intercollegiate athletic programs] in a manner designed to protect and enhance the

physical and educational well-being of student athletes”; and (2) ”protect the health of and

provide a safe environment for each of its participating student-athletes.”

       141.     Plaintiff and the Class are the intended third-party beneficiaries of the contract

between the NCAA and TCU. Such an intention can be found in the express language of the

NCAA’s rules and regulations, as well as the stated purpose and principles of the NCAA

organization.



                                                 30
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 31 of 33




       142.    NCAA breached the contractual duties owed to Plaintiff and the Class under that

contract by: (1) failing to implement or require rules of play and return to play criteria to

minimize or prevent the risk of concussions and concussion-related injuries; and (2) failing to

adequately inform and educate TCU football players on the symptoms and long-term dangers of

concussions and concussion-related injuries.

       143.    As a direct result of NCAA’s breach, Plaintiff and the Class suffered physical

injury and damages in the form of past, ongoing, and future medical expenses, and other out of

pocket expenses, lost time, lost future earnings, and other damages. Further, Plaintiff and the Class

will likely incur future damages caused by NCAA’s conduct.

       144.    As a result of their misconduct, Defendant NCAA is liable to Plaintiff for the full

measure of damages allowed under applicable law. Plaintiff, individually and on behalf of the

Class, seeks actual damages for NCAA’s contractual breaches, as well as interest, reasonable

attorneys’ fees, expenses, and costs to the extent allowable.

                               XII. SIXTH CAUSE OF ACTION
                                   UNJUST ENRICHMENT
                    (In the Alternative to Breach of Contract Individually
                    and on Behalf of the Class as Against All Defendants)

       145.    Plaintiff incorporates by reference the foregoing allegations, excluding paragraphs

128-151.

       146.    Defendants receive significant revenues from the collegiate football played by

student-athletes. These revenues include, but are not limited to, contractual revenues from

broadcasting, merchandising agreements, and ticket sales.

       147.    Defendants appreciate and have knowledge of such benefits. Under principles

of equity and good conscience, Defendants should not be permitted to retain the profits they

receive at the expense of Plaintiff and the Class while refusing to pay for medical expenses


                                                 31
     Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 32 of 33




incurred as a result of their unlawful actions or otherwise failing to prevent such injuries.

          148.   Plaintiff, individually and on behalf of the Class, seeks restitution and/or

disgorgement of all monies Defendants have unjustly received as a result of its conduct alleged

herein.


                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Jarrod O. Delaney, individually and on behalf of the Class,

requests that the Court enter an Order providing for the following relief:

           (a) Certify this case as a class action on behalf of the Class defined above, appoint Plaintiff
               as Class Representative, and appoint his counsel as Class Counsel;

           (b) Declare that Defendants’ actions, as set out above, constitute negligence, fraudulent
               concealment, breach of contract, and unjust enrichment;

           (c) Award all economic, monetary, actual, consequential, compensatory, and punitive
               damages caused by Defendants’ conduct, including without limitation damages for
               past, present, and future medical expenses, other out of pocket expenses, lost time
               and interest, lost future earnings, and other damages. Further, Plaintiff and the
               Class will likely incur future damages caused by Defendants’ misconduct;

           (d) Award Plaintiff and the Class their reasonable litigation expenses and attorneys’ fees;

           (e) Award Plaintiff and the Class pre- and post-judgment interest, to the extent allowable;

           (f) Enter injunctive and/or declaratory relief as is necessary to protect the interests of
               Plaintiff and the Class; and

           (g) Award such other and further relief as equity and justice may require.




                                                    32
    Case 4:21-cv-02919 Document 1 Filed on 09/07/21 in TXSD Page 33 of 33



                                        JURY DEMAND
      Plaintiff requests a trial by jury of all claims that can be so tried.


Date: September 7, 2021                       Respectfully submitted,


                                               /s/ Dwight E. Jefferson
                                              Dwight E. Jefferson
                                              State Bar No. 10605600
                                              Email: djefferson@grealishmczeal.com
                                              Attorney in charge for Class
                                              Plaintiff Jarrod O. Delaney
                                              Telephone: (713) 255-3234
                                              Facsimile: (713) 783-2502
                                              700 Louisiana Street, 48th Floor
                                              Houston, Texas 77002




                                                 33
